NUMBER
13-02-135-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                                    CORPUS
CHRISTI
___________________________________________________________________
 
MARTIN PEREZ,                                                                               Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                    Appellee.
___________________________________________________________________
 
                              On
appeal from the 24th District Court
                                        of
Victoria County, Texas.
__________________________________________________________________
 
                                          O
P I N I O N
 
                        Before Justices Hinojosa, Yañez, and Kennedy[1]
                                        Opinion
by Justice Kennedy
 




Appellant=s court- appointed
attorney has filed a brief in which he has concluded that the appeal is wholly
frivolous and without merit.  Anders
v. California, 386 U.S. 738 (1967). 
The brief meets the requirements of Anders as it presents a
professional evaluation of why there are no arguable grounds for advancing an
appeal.  See Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); Lindsey v. State, 902 S.W.2d 9,
11 (Tex. App.BCorpus Christi 1995,
no pet.).
Appellate counsel has included in his brief a statement certifying
that he has sent a copy of his brief and the reporter=s record to appellant
and has informed appellant by accompanying letter that it is the opinion of
counsel that the appeal is without merit, and that he (appellant) personally
has the right to view the record and file a pro se brief raising any
ground of error or complaint which he may desire.  No pro se brief has been filed.
In Penson v. Ohio, 488 U.S. 75 (1988), the Supreme Court
discussed the responsibilities of an appellate court upon receiving a Afrivolous appeal@ brief.  The court stated: AOnce the appellate
court receives this brief, it must then, itself, conduct a full examination of
all the proceedings to decide whether the case is wholly frivolous.@  Id. at 80.  This we have done, and we conclude that the
appeal is wholly frivolous and that no error appears therein.  See Stafford, 813 S.W.2d at 511.
In accordance with Anders, appellant=s attorney has asked
permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant the attorney=s motion to
withdraw.  We order appellant=s attorney to notify
appellant of the disposition of this appeal and of the availability of
discretionary review.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).




We AFFIRM the judgment of the trial court.
NOAH
KENNEDY
Justice
 
Do not
publish.
Tex.
R. App. P.
47.3.
 
Opinion delivered and
filed
this 21st day of
November, 2002.                                       




[1]Retired
Justice Noah Kennedy assigned to this Court by the Chief Justice of the Supreme
Court of Texas pursuant to Tex. Gov=t Code Ann. '
74.003 (Vernon 1998).